Name: Commission Regulation (EC) No 2383/94 of 30 September 1994 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: regions of EU Member States;  processed agricultural produce;  tariff policy;  trade
 Date Published: nan

 1 . 10 . 94 No L 255/89Official Journal of the European Communities COMMISSION REGULATION (EC) No 2383/94 of 30 September 1994 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance Whereas the forecast supply balance for the period 1 July 1994 to 30 June 1995 should be drawn up on the basis of the information available and in order to satisfy milk product requirements in Madeira ; whereas Annex I to Regulation (EEC) No 2219/92 should be amended accor ­ dingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), a last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for implementation of the specific arrangements for the supply of certain agri ­ cultural products to the Azores and Madeira ; Whereas Commission Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the applica ­ tion of the specific supply arrangements for Madeira rela ­ ting to milk products and establishing the forecast supply balance 0, as last amended by Regulation (EC) No 1599/94 (6), establishes the forecast supply balance for milk products for Madeira for the period 1 July to 30 September 1 994 ; whereas the period covered by the supply balance has been limited to three months pending additional information to be provided by the Member State : HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 173, 27. 6 . 1992, p. 1 . 0 OJ No L 180, 23 . 7 . 1993, p. 26. 0 OJ No L 179, 1 . 7. 1992, p . 6 . 0 OJ No L 238 , 23. 9 . 1993, p. 24. 0 OJ No L 218 , 1 . 8 . 1992, p. 75. 0 OJ No L 167, 1 . 7. 1994, p . 59. No L 255/90 Official Journal of the European Communities 1 . 10 . 94 ANNEX ANNEX I Forecast supply balance for Madeira relating to milk products for the period 1 July 1994 to 30 June 1995 (tonnes) CN code Description Quantity 040 1 Milk and cream, not concentrated nor containing added sugar or 12 000 other sweetening matter ex 0402 Skimmed-milk powder 800 ex 0402 Whole-milk powder 700 0405 Butter 1 200 0406 Cheese 900'